Exhibit 10.33

2014 SENIOR MANAGEMENT BONUS PLAN

A. CASH BONUS PLAN

All Imperva, Inc. (the “Company”) executive officers who do not otherwise
receive variable cash compensation will be eligible to participate in the Cash
Bonus Plan.

The cash bonus payable to eligible executive officers will be calculated
quarterly. At the end of each fiscal quarter, the quarterly revenues target and
the quarterly operating expenses target, each as provided in the Company’s
annual operating plan, will be compared to the Company’s actual quarterly
performance. The amount of the bonus payable with respect to each quarter is the
sum of the Quarterly Revenues Bonus and the Quarterly Operating Expenses Bonus,
each as defined below.1

The “Quarterly Revenues Bonus” is equal to the Quarterly Bonus Amount specified
in the table below (at the end of this section), multiplied by 50%, multiplied
by the Quarterly Revenues Bonus Percentage, determined as follows:

 

Quarterly Revenues
Bonus Percentage

  

Percentage Achievement Relative to Quarterly Revenue Target

(in accordance with the Company’s internal operating plan)

112.5%

   > 105%

110%

   > 104% and < 105%

107.5%

   > 103% and < 104%

105%

   > 102% and < 103%

102.5%

   > 101% and < 102%

100%

   > 100% and < 101%

97.5%

   > 99% and < 100%

95%

   > 98% and < 99%

92.5%

   > 97% and < 98%

90%

   > 96% and < 97%

87.5%

   > 95% and < 96%

85%

   > 94% and < 95%

82.5%

   > 93% and < 94%

80%

   > 92% and < 93%

77.5%

   > 91% and < 92%

75%

   > 90% and < 91%

70%

   > 89% and < 90%

65%

   > 88% and < 89%

60%

   > 87% and < 88%

55%

   > 86% and < 87%

50%

   > 85% and < 86%

0%

   < 85%

 

 

1  For example, if the Company meets the quarterly revenues target and the
quarterly operating expenses target in the first quarter, the Chief Executive
Officer will receive a bonus for that quarter equal to ($87,500 × (50% × 100%))
+ ($87,500 × (50% × 100%)) = $87,500.



--------------------------------------------------------------------------------

The “Quarterly Operating Expenses Bonus” is equal to the Quarterly Bonus Amount
specified in the table below (at the end of this section), multiplied by 50%,
multiplied by the Quarterly Operating Expenses Bonus Percentage, determined as
follows:

 

Quarterly Operating
Expenses Bonus Percentage

  

Percentage of Expenses Relative to Quarterly Operating Expenses Target

(in accordance with the Company’s internal operating plan)

112.5%

   < 95%

110%

   >95% and < 96%

107.5%

   > 96% and < 97%

105%

   > 97% and < 98%

102.5%

   > 98% and < 99%

100%

   > 99% and < 100%

97.5%

   > 100% and < 101%

95%

   > 101% and < 102%

92.5%

   > 102% and < 103%

90%

   > 103% and < 104%

87.5%

   > 104% and < 105%

85%

   > 105% and < 106%

82.5%

   > 106% and < 107%

80%

   > 107% and < 108%

77.5%

   > 108% and < 109%

75%

   > 109% and < 110%

70%

   > 110%

65%

   > 111% and < 112%

60%

   > 112% and < 113%

55%

   > 113% and < 114%

50%

   > 114% and < 115%

0%

   > 115%

To the extent that either the Quarterly Revenues Bonus Percentage or the
Quarterly Operating Expenses Bonus Percentage as determined in accordance with
the paragraphs above is less than 112.5%, then both the Quarterly Revenues Bonus
and the Quarterly Operating Expenses Bonus will be paid as if each such
percentage was achieved and paid at the average of the two percentages.

It is anticipated that each Quarterly Revenues Bonus and Quarterly Operating
Expenses Bonus, if any, will be paid to eligible executive officers promptly
following the determination of actual quarterly performance relative to the
quarterly revenues target and the quarterly operating expenses target for such
quarter, provided that the Compensation Committee has not determined to reduce
such bonus.



--------------------------------------------------------------------------------

Executive Officer

   Quarterly Bonus Amount

President and Chief Executive Officer

   NIS301,750

Chief Financial Officer

   $40,000

Chief Technology Officer

   NIS38,250

SVP, Worldwide Marketing

   $20,000

SVP and General Counsel

   $30,000

SVP, Engineering

   NIS42,750

B. EQUITY BONUS PLAN

Company executive officers will be eligible to participate in an equity pool of
shares of common stock (in the form of options and restricted stock units). The
size of the equity pool will be determined by the Compensation Committee in
connection with the fiscal year-end review, based on the number of executive
officers participating, the cumulative achievement of quarterly revenue and
operating expense targets within the fiscal year and other factors. The
Compensation Committee will determine the maximum number of shares to be
allocated to the Company’s Chief Executive Officer and then the Compensation
Committee, with input from the Company’s Chief Executive Officer, will determine
the allocation of the remainder of the shares among the rest of the executive
team. Such options and restricted stock units will vest according to standard
vesting terms as determined by the Compensation Committee.